Preliminary Amendment
Acknowledgement is hereby made to the Preliminary Amendment filed with the application papers.   Claims 1-10 and 12-20 are pending in the application.   Claims 1-9, 12, 14, and 15 have been amended.  Claims 16-20 are new.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wanli Wu on 2 May 2022.
The application has been amended as follows: 

	IN THE DRAWINGS


Applicant’s representative agreed to submit corrected drawings to address the following issues. 
The following reference numeral (bolded) in para. 0035 is missing from the drawing figures:
“Figures 3 and 4 illustrate that the lubricating medium 9 that is provided to the portion 10 of the first part 15 of the piston 2 is spread out over the surface of the piston

 And, reference numerals identified in para. 0038 for the following elements are missing from the drawings figures: 
“…slurry supply 19 supplies a slurry 20 to a slurry chamber 18, preferably as the second part 16 of the piston exits the cylinder. As the piston reciprocates, the second part 16 of the piston reenters the cylinder, the third part of the piston 17 reenters the slurry chamber, pressurizing the slurry 20 and forcing the slurry out of the slurry chamber (arrow 21). The slurry 21 can be forced through an aperture 22 in a homogenizer 23 (e.g. a high pressure homogenizer)” 

Drawing changes incorporating the aforesaid reference numerals in the subject drawing figures are required to address these issues1.
	

IN THE CLAIMS
The following listing of the claims replaces all prior listings of the claims in the application.

1.	(Currently Amended) A piston system for use in a homogenizer, comprising:
a piston that is configured and arranged to make a reciprocating movement in use of the piston system,
a cylinder that is configured and arranged to receive and guide at least a first part of the piston,
a first supply channel that is configured and arranged to supply a lubricating medium to a portion of the first part of the piston that, in use, is arranged inside the cylinder, and
a second supply channel that is configured and arranged to, in use, supply a cooling medium to a second part of the piston while the second part of the piston is outside the cylinder, 
wherein the lubricating and cooling mediums are different mediums, and 
the piston is configured to force a slurry out of a chamber of the piston system. 
2.	(Currently Amended) The piston system according to Claim 1, further comprising a supply configured and arranged to supply elastomeric particles to the chamber of the piston system in communication with a third part of the piston, wherein, in use, movement of the piston into the chamber forces the slurry out of the chamber.
3.	(Previously Presented) The piston system according to Claim 2, wherein the elastomeric particles are selected from the group consisting of polybutadiene particles, poly(styrene butadiene) particles, poly(acrylonitrile butadiene) particles and polybutylacrylate particles and combinations thereof. 
4.	(Previously Presented) The piston system according to Claim 2, wherein the slurry comprises at least 20 wt% of elastomeric particles, based upon a total weight of the slurry.
5.	(Previously Presented) The piston system according to Claim 2, wherein the elastomeric particles have an average particle size of at most 150 nm, wherein the average particle size, D50, is determined in accordance with ISO 9276-2:2014.
6.	(Previously Presented) The piston system according to Claim 1, wherein the first supply channel comprises at least two inlet branches and wherein a first inlet branch of the at least two inlet branches is connected with a first lubricant supply
7.	(Original) The piston system according to Claim 6, wherein a second inlet branch of the at least two inlet branches is connected with a second lubricant supply
8.	(Previously Presented) The piston system according to Claim 1, wherein the lubricant comprises grease.
9.	(Previously Presented) A high-pressure homogenizer comprising at least one piston system according to claim 1.  
10.	(Cancelled)
11.	(Cancelled)  
12.	(Currently Amended) A process for the production of an elastomer agglomerate composition comprising: 
introducing a slurry comprising elastomeric particles to a slurry chamber in  a piston system, and
forcing the slurry through an aperture to obtain the elastomer agglomerate composition,
wherein the piston system comprises: 
a piston that is configured and arranged to make a reciprocating movement in use of the piston system,
a cylinder that is configured and arranged to receive and guide at least a first part of the piston,
a first supply channel that is configured and arranged to supply a lubricating medium to a portion of the first part of the piston that, in use, is arranged inside the cylinder, and
a second supply channel that is configured and arranged to, in use, supply a cooling medium to a second part of the piston while the second part of the piston is outside the cylinder.
13.	(Original) The process according to claim 12, wherein the process is a continuous process. 
14.	(Previously Presented) The process according to Claim 12, wherein the elastomeric particles have an average particle size D50 as determined in accordance with ISO 9276-2:2014, and wherein the elastomer agglomerate composition has agglomerates having a larger average particle size than the elastomeric particles average particle size.
15.	(Previously Presented) The process according to Claim 12, wherein the slurry comprises at least 20 wt% of elastomeric particles, wherein the average particle size, D50, is determined in accordance with ISO 9276-2:2014.
16.	(Previously Presented)  The piston system according to Claim 3, wherein the elastomeric particles comprise polybutadiene particles. 
17.	(Previously Presented)  The piston system according to Claim 4, wherein the slurry comprises at least 30 wt% and at most 50 wt% of elastomeric particles, based upon a total weight of the slurry.  	
18.	(Previously Presented)  The piston system according to Claim 5, wherein the elastomeric particles have an average particle size of 80 to 120 nm, wherein the average particle size, D50, is determined in accordance with ISO 9276-2:2014. 
19.	(Previously Presented)  The process according to Claim 12, wherein the slurry comprises at least 30 wt% and at most 50 wt% of elastomeric particles, based upon a total weight of the slurry.
20.	(Previously Presented)  The process according to Claim 12, wherein the elastomeric particles have an average particle size of 80 to 120 nm, wherein the average particle size, D50, is determined in accordance with ISO 9276-2:2014.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or fairly suggest the piston system of claim 1 or the process for the production of an elastomer agglomerate composition with the piston system of claim 1 as amended above. 
Talbert (U. S. Patent No. 3742822) is the closest art of record, disclosing a high pressure pump with a sealing/lubricating arrangement 11, 118, 117, 110, providing a viscous fluid to the piston 104 inside the cylinder 102 then routing the fluid out of the back of the cylinder into a reservoir 114 (FIG.s 1-4, col. 3, lls. 50-65, inter alia).  In contrast with the instant invention, Talbert provides the same lubricating/sealing fluid to the piston inside and outside and does not disclose supplying a separate cooling medium to a second part of the piston while it is outside the cylinder.  
There is no nexus in the prior art of record that teaches or suggests modifying  Talbert in the manner contemplated by the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cornelsen (U. S. Patent No.3749529) and Oglesby (U. S. Patent Application Publication No. 2008/0193299) disclose noteworthy fluid injecting system for washing and cleaning parts of their respective pumping systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.